Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3, 6-9 are pending. 1, 3, 6-9 have been examined. Claims 1, 3, 6-9 have been allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Omar Galiano, Reg. No. 65,764, on 9/2/2021.

Claim 1 is amended as following:
1. (Currently amended) A non-transitory computer readable storage medium storing instructions, which when executed causes a processor to:
            simulate a first model to calculate
            simulate a second model to calculate
simulate an interface model to perform
            the first vehicle characteristics parameter includes a current, a voltage, a torque, and a rotation speed which are physical quantities related to vehicle driving force,
            the second vehicle characteristics parameter includes a heat flow, a temperature, excitation force, and a displacement speed which are physical quantities related to a loss,
            a vibration model and a heat model classified into the second model are included,
            the interface model includes an excitation force/displacement speed calculation unit which constructs an output to the vibration model for simulating vibration from output information of the first model and a vibration energy calculation unit which calculates vibration energy from a vibration state, and
            a heat flow is obtained by subtracting the vibration energy from loss information in the first vehicle characteristics parameter obtained from the first model.

Allowable Subject Matter
Claims 1, 3, 6-9 are allowed. The following is an examiner’s statement of reasons for allowance:

As per claim 1, none of the cited prior arts either alone or in combination teaches:
the interface model includes a excitation force/displacement speed calculation unit which constructs an output to the vibration model for simulating vibration from output information of the first model and a vibration energy calculation unit which calculates vibration energy from a vibration state, and

	In combination with other limitations as recited in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/CUONG V LUU/Examiner, Art Unit 2129


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129